Citation Nr: 0634887	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  98-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids. 

2.  Entitlement to a rating in excess of 10 percent for 
impairment of the left distal fibula prior to April 17, 2000.  

3.  Entitlement to a rating in excess of 20 percent for 
impairment of the left distal fibula from April 17, 2000.  

4.  Entitlement to a rating in excess of 20 for residuals of 
a fracture to the right zygomatic arch.  

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for right hip 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1996 and May 2003 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Issues 1-4 were remanded in October 2003 for further 
development.  

The Board notes that two other issues were remanded by the 
Board in October 2003: service connection for a right knee 
disability, and service connection for loss of visual acuity.  
The RO, in compliance with the Remand instructions, issued a 
May 2005 statement of the case with regards to the visual 
acuity claim.  The veteran has not filed a substantive 
appeal.  Therefore, the issue is not currently before the 
Board.  The RO also issued an April 2005 rating decision in 
which it granted service connection for mild degenerative 
arthritis with iliotibial tract tendonitis of the right knee.  
This constituted a full grant of the claim for service 
connection.  Therefore, the issue is not before the Board.  

The Board also notes that the RO issued a June 2006 rating 
decision in which it denied an increased rating claim for 
chronic otitis externa.  The veteran has not yet filed a 
notice of disagreement.  As such, the issue is not currently 
before the Board.   




FINDINGS OF FACT

1.  The veteran's hemorrhoids are manifested by bright red 
blood in the stool a couple of times per month, and 
occasional spasms.  They are not manifested by persistent 
bleeding and secondary anemia, or fissures. 

2.  Prior to April 17, 2000, the veteran's impairment of the 
left distal fibula was not manifested by malunion of the 
fibula with moderate disability to the knee or ankle.  

3.  From April 17, 2000, the veteran's impairment of the left 
distal fibula has not been manifested by malunion of the 
fibula with marked disability to the knee or ankle.  

4.  The veteran's residuals of a fracture to the right 
zygomatic arch are not manifested by an inter-incisal range 
of 11-20 mm.  

5.  By rating decision in June 1998, the RO denied the 
appellant's claim for service connection for degenerative 
joint disease of the right hip; a timely substantive appeal 
was not received to complete an appeal from that 
determination.  

6.  Evidence received since the June 1998 rating decision 
does not, by itself or in conjunction with the evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7336 
(2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
impairment of the left distal fibula prior to April 17, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5262 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
impairment of the left distal fibula from April 17, 2000 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5262 (2006).

4.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
residuals of a fracture to the right zygomatic arch have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9905 (2006).

5.  The June 1998 rating decision that denied a service 
connection claim for degenerative joint disease of the right 
hip is final.  38 U.S.C.A. § 7105 (West 2002).  

6.  Evidence received since the June 1998 rating decision 
denying service connection for the degenerative joint disease 
of the right hip is not new and material; accordingly, the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his increased rating claims in August 1995 (prior to the 
enactment of the VCAA).  A rating decision was issued in 
April 1996.  The claims came before the Board in October 2003 
and the claims were remanded for further development, to 
include compliance with the VCAA.  In August 2004, a VCAA 
letter was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the August 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.

In regards to the final claim (service connection for 
degenerative joint disease of the right hip), the Board notes 
that the veteran filed his application to reopen in March 
2002.  In January 2003, a letter was issued to the appellant 
that notified him what information and evidence was needed in 
order to reopen his claim.  This letter preceded the June 
2003 rating decision that denied his application to reopen.  
Therefore, there are no defects with respect to the timing of 
the duty to assist notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
August 2004 in which it advised the appellant what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Furthermore, 
the RO sent the veteran a March 2006 correspondence that 
fully complied with the Dingess/Hartman decision.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private and VA medical records, 
including the reports of VA examinations.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

Part of the present appeal involves the veteran's claim that 
the severity of his service-connected hemorrhoids, impairment 
of the left distal fibula, and residuals of a fracture to the 
right zygomatic arch warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Hemorrhoids

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of Diagnostic Code 7336.  
Under this regulatory provision, a noncompensable rating is 
warranted for hemorrhoids (external or internal) where there 
is evidence of mild to moderate symptomatology.  A 10 percent 
rating is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for a disability 
rating in excess of 10 percent for hemorrhoids have not been 
met.  

The veteran underwent a January 2005 examination.  He 
reported that he was diagnosed with severe hemorrhoids in 
1949.  He underwent surgery at that time and stated that he 
has had virtually no problem since that time.  At the 
examination, he reported experiencing bright red blood in the 
stool and noticing small amounts of blood a couple of times 
per month (lasting up to 2-3 bowel movements).  He had no 
incontinence of stool or fecal straining.  He denied anal 
pain and itching.  He reported occasional tenesmus (rectal 
spasm) subsequent to bowel movements.  He currently takes 
"Soft Stool" and is going to request Metamucil from his 
primary care physician.   

Examination revealed some minor external hemorrhoidal tags 
scattered diffusely.  The anal canal had good sphincter tone 
but evidence of some scarring.  There were no fissures and no 
abscesses.  At the internal sphincter, there was a sponginess 
suggesting internal hemorrhoidal enlargement.  The prostate 
was 3+ enlarged and flat without nodularity.  The clinician 
diagnosed the veteran with mild hemorrhoidal disease, and 
stated that the veteran clearly felt that his hemorrhoids 
were not that much of a problem.   

The preponderance of the evidence is against a finding that 
the veteran suffers from hemorrhoids with persistent bleeding 
and secondary anemia, or with fissures.  As the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt doctrine does not apply, and the claim for a rating in 
excess of 10 percent for hemorrhoids must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Left distal fibula prior to April 7, 2000  

The RO issued an April 1996 rating decision in which it 
increased the veteran's rating from noncompensable to 10 
percent effective August 1995 (the date of the claim).  The 
RO subsequently issued another rating decision in September 
2000, in which it increased the veteran's rating to 20 
percent effective April 17, 2000.  As such, the Board will 
consider whether a rating in excess of 10 percent is 
warranted prior to April 17, 2000, and whether a rating in 
excess of 20 percent is warranted from April 17, 2000.    

The Board notes that the veteran's service-connected 
impairment of the left distal fibula has been rated by the RO 
under the provisions of Diagnostic Code 5262.  Under this 
regulatory provision, a maximum 40 percent rating is assigned 
for nonunion with loose motion, requiring brace; a 30 percent 
rating is warranted for malunion with marked knee or ankle 
disability; a 20 percent rating is warranted malunion with 
moderate knee or ankle disability; and, a 10 percent rating 
is warranted for malunion with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  Normal range of motion of the ankle 
is dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As previously noted, the veteran filed his increased rating 
claim in August 1995.  He underwent a VA examination in March 
1996.  He complained of pain in his left ankle when walking 
in cold, damp weather.  Upon examination, the clinician noted 
tenderness to palpation of the left lateral malleolus.  There 
was no lateral instability in the ankle; however, there was 
crepitus on active and passive movement.  The veteran 
achieved 25 degrees of plantar flexion and 7 degrees of 
dorsiflexion.  He was diagnosed with a fracture of the left 
ankle with traumatic osteoarthritis.    

The veteran underwent another VA examination in May 1997.  He 
complained of pain in the left fibula and ankle.  He reported 
flare-ups of pain on a daily basis.  The pain would last for 
a few hours and would be exacerbated by prolonged standing or 
walking.  Pain is managed by taking Extra Strength Tylenol.  
He reported that the pain has become much worse in the past 
six to eight months.  

Upon examination, there was mild tenderness on palpation 
involving the anterior aspect of the left distal fibula.  
There was no shortening of the fibula.  Upon active and 
passive range of motion, the veteran was limited to 35 
degrees of plantar flexion and 8 degrees of dorsiflexion.  
There was no pain on motion.  Pain began at approximately 10 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
The clinician estimated approximately 20 percent less range 
of motion during flare-ups.    

The clinician noted that there was no varus or valgus 
angulation of the left ankle.  There was no edema, 
instability, or weakness.  There was some tenderness on 
palpation involving the lateral aspect of the left ankle 
joint.  There was no ankylosis involving the left fibula or 
left ankle.  Gait was essentially unremarkable; and there was 
no weight bearing abnormality.  X-rays revealed no 
significant bony or joint abnormalities.  The clinician's 
impression was that the veteran suffered from mild 
osteoporosis involving the left ankle.  He diagnosed chronic 
myositis and myalgia involving the left distal fibula, 
associated with generalized osteoporosis, status post 
fracture involving the left distal fibula.  

The Board once again notes that a rating in excess of 10 
percent is warranted only for impairment of the tibia or 
fibula with manifested malunion and a moderate knee or ankle 
disability.  Prior to April 17, 2000, the veteran's 
disability was manifested by subjective complaints of pain, 
mild tenderness on palpation, and slight limitation of 
motion.  There was no edema, instability, weakness, or 
ankylosis.  Gait was essentially unremarkable; and there was 
no weight bearing abnormality.  X-rays revealed no 
significant bony or joint abnormalities.  The clinician's 
impression was that the veteran suffered from mild 
osteoporosis involving the left ankle.  

The preponderance of the evidence is against a finding that 
the veteran suffered from more than a mild ankle disability 
prior to April 17, 2000.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a rating in excess 
of 10 percent for impairment of the left distal fibula prior 
to April 17, 2000 must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Left distal fibula since April 17, 2000

An April 17, 2000 VA outpatient treatment notes referred to 
severe degenerative joint disease and osteoporosis.  He was 
fitted with an ankle brace to prevent him from "turning" 
his ankle when walking.  

The veteran underwent a VA examination in July 2000.  He 
complained of exquisite pain to palpation at the distal 
fibular area with 1+ swelling noted at the left lateral 
malleolar area with exquisite tenderness to palpation of this 
area as well.  He reported that the brace has been helping to 
manage the pain.  Without the brace, he would experience 
occasional give way and weakness at the left foot.  He has 
been prescribed 10 mg. of alendronate to be taken daily in 
order to help with his osteoporosis.     

The veteran also had scattered varicosities over both lateral 
malleolar areas slightly greater on the left side.  He had 
very subtle increased localized warmth overlying the left 
lateral malleolus.  Formal range of motion testing of both 
ankles showed that he lacked the ability to evert the left 
ankle approximately 5 degrees.  Though he had otherwise full 
range of motion, he described pain at the extremes especially 
with attempts at maximal dorsiflexion and plantar flexion 
with passive range of motion.  There was no localized 
crepitus in either ankle.  X-rays revealed mild osteoporosis 
without bony abnormality, and vascular calcifications.  

The veteran underwent another VA examination in January 2005.  
He was noted to be a geriatric who moved from a sitting to 
standing position with much effort, stiffness, and pain.  He 
appeared healthy other than the stiffness and obvious gait 
impairment.  Both knees revealed probable genetic genu varus 
of approximately 5-7 degrees left and right respectively.  
The tibial plateau did not appear to be grossly degenerative 
or arthritic and the patella seemed to track well over the 
condyle with flexion and extension.  All movements were very 
stiff and the veteran indicated that the movements were 
painful.  Otherwise, there were no remarkable abnormal or 
gross anatomical deformities on or about either knee, 
excluding the mild genu varus.  

There was no laxity, sublux, or disarticulation with 
anterior, posterior, and lateral-medial stress testing.  All 
meniscus tests were negative.  Patellar compression and 
movement against flexion and extension caused significant 
pain.  Palpation around the lateral portion of the knee, as 
well as the quadriceps muscles indicated that there were 
myofascial trigger points and bands in the vastus lateralis 
and rectus femoris and medialis.  The right iliotibial tendon 
insertion into the lateral portion of the right knee was 
exquisitely tender.  The left knee did not manifest this 
problem.  There was crepitus over both patellae, more so on 
the right with compression.  The veteran was able to extend 
each knee to 0 degrees.  He was able to flex the right and 
left knees to 125 degrees and 130 degrees respectively.  

The clinician removed the veteran's U-brace from his ankle.  
Compared to the right ankle, there was no gross abnormal 
deformity, swelling, or notable anatomical alteration.  From 
the posterior view, the patella ligament was well aligned 
without eversion or inversion deformity.  There was no drop 
foot or talipes.  Lateral ligaments were moderately tender 
with deep palpation.  The medial ligaments appeared to be 
without pain.  There was no crepitus, forced subluxation, or 
much pain.  

The veteran was able to achieve plantar flexion to 50 degrees 
and dorsiflexion to 10 degrees.  The clinician noted that the 
tests were performed with what he considered to be "feigned 
stiffness."  He noted that prompting revealed full range of 
motion.  There were no signs of tenosynovitis, inferior 
tibiofibular ligament or anterior talus fibular component of 
the lateral ligament stress testing.  X-rays of the left 
ankle appeared normal.  There did not appear to be a talar 
shift or much mortise talofibular disease.  The lateral shaft 
of the fibula seemed to be well healed without angular 
deformity or displacement.  The lateral malleolus appeared to 
have the correct orientation to the talofibular joint, both 
laterally and from anterior posterior views.  

The clinician diagnosed a normal left ankle without notable 
instability, and mostly normal x-ray.  There was mild 
functional degenerative disease of the ankle joint.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

The Board notes that a rating in excess of 20 percent is 
warranted for impairment of the tibia or fibula manifested by 
malunion of the tibia or fibula and a marked knee or ankle 
disability.  The Board notes that since April 17, 2000, the 
veteran's disability has been manifested by pain, tenderness 
to palpation, an altered gait, and slight limitation of 
motion (which the January 2005 clinician described as 
"feigned stiffness" since full range of motion was achieved 
with prompting).  Although he wears a left ankle brace that 
helps alleviate pain, he is able to function without the 
brace.  In the absence of the brace, the veteran would 
experience occasional give way and weakness at the left foot.  
The veteran's ankle shows no gross abnormal deformity, 
swelling, or notable anatomical alteration.  There was no 
crepitus, forced subluxation, or much pain.  X-rays were 
essentially normal and the January 2005 clinician noted only 
mild functional degenerative disease of the ankle joint. 

The Board acknowledges that the criteria for a 40 percent 
rating are nonunion of the tibia or fibula with loose motion, 
requiring a brace.  Although the veteran has been fitted for 
a brace, there is no evidence that the veteran's disability 
is manifested by nonunion of the tibia or fibula.  X-rays 
have not revealed any such nonunion. 

The preponderance of the evidence is against a finding that 
the veteran suffers from more than a moderate ankle 
disability.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for a rating in excess of 20 percent for 
impairment of the left distal fibula since April 17, 2000 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Right zygomatic arch  

The veteran filed his increased rating claim in August 1995.  
The RO issued an April 1996 rating decision in which it 
denied the claim.  It subsequently issued a June 1997 rating 
decision in which it increased the veteran's rating from 
noncompensable to 10 percent effective August 1995 (the date 
of the claim).  The RO issued another rating decision in June 
1998 in which it increased the veteran's rating to 20 percent 
effective August 1995 (again, the date of the claim). 

The Board notes that the veteran's service-connected 
residuals of a fracture to the right zygomatic arch have been 
rated by the RO under the provisions of Diagnostic Code 
9905.  Under this regulatory provision, a rating of 10 
percent is warranted for inter-incisal range of 31-40 mm.  A 
rating of 20 percent is warranted for inter-incisal range of 
21-30 mm.  A rating of 30 percent is warranted for inter-
incisal range of 11-20 mm.  A rating of 40 percent is 
warranted for inter-incisal range of 
0-10 mm.  

The veteran underwent a VA examination in January 2005.  The 
clinician noted moderate loss of function due to the 
limitation in his lateral ROM with chewing and biting.  The 
veteran has serviceable mandibular removable partial denture 
in place and is functioning well with it except for the pain 
on the right side of his face and head.  The veteran was numb 
on the buccal mucosa on the right side of the cheek.  He 
reported not being able to lie on the right side of his face.  
He had missing teeth numbered 1, 7, 16, 19, 30, and 31.  
Inter-incisal opening was 25mm.  Right lateral excursion was 
0 mm.; left lateral excursion was 3mm.  Protrusive was 4mm.  
The veteran had scars on right zygoma.  Both anterior and 
posterior temporalis muscles were tender on the right side 
and non-tender on the left.  Masseter was extremely tender to 
palpation.  There was a distinct depressed area in the right 
zygomatic area and also a hypertrophic right masseter muscle 
when comparing with the left side.  The clinician opined that 
the veteran has a moderate functional impairment due to his 
in service injury.  Particularly, there is a moderate amount 
of damage to the right temporo-mandibular complex.                                                                                                                                                                                                                                                                                            

A rating of 30 percent is warranted only when the veteran's 
disability is manifested by an inter-incisal range of 11-20 
mm.  The veteran's most recent VA examination revealed that 
he had an inter-incisal range of 25 mm.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for residuals of a 
fracture to the right zygomatic arch must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Right Hip Disability

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in March 2002); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that this claim was originally denied by the 
RO in June1998.  The veteran filed a notice of disagreement, 
but never filed a substantive appeal.  Consequently, the 
decision became final.  

The RO originally denied the veteran's claim on the basis 
that there was no evidence that degenerative joint disease of 
the right hip occurred in service.  The evidence on record at 
the time consisted of the veteran's service medical records 
and post service VA outpatient records.  The service medical 
records included two examinations (dated November 1956 and 
July 1962) that yielded normal findings and a Report of 
Medical History (dated July 1962) in which the veteran denied 
swollen or painful joints; arthritis and rheumatism; and any 
bone, joint, or other deformity.  The entirety of the service 
medical records showed no findings attributed to a right hip 
disability.  

The records received since the June 1998 decision consist 
solely of post service medical records and the veteran's 
repeated claims that he injured his hip in November 1948 
(while playing football).  The Board notes that the post 
service medical records reveal that the veteran does indeed 
have degenerative joint disease of the right hip.  However, 
they fail to provide any evidence that the injury was 
sustained during service.  The Board acknowledges that some 
of the treatment notes state that the injury occurred in the 
1940s.  However, these statements do not constitute medical 
opinions.  They are simply the veteran's past medical 
history, as stated by the veteran himself, and recorded by 
the clinician.

In sum, the new post service medical records fail to provide 
any evidence that the veteran's current disability began in, 
or was caused by, his time spent in service.  The new 
evidence is not material as it does not raise a reasonable 
possibility of substantiating the claim.  In the absence of 
new and material evidence, reopening the appellant's claim is 
not warranted.   


ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


